c   .,..   _




     OFFICE   OF   jHE   ATTORNEY   GENERAL   OF   TE)Hon. W. A. Killiamssn, PaGe 2


          "(2) Or who shall treat, or offer to treat
     any disease or disorder, mental or physical, or any
     physical deformltg or Injury by any system or method,
     or to effect cures thereof and charge therafor directly
     or indirectly, money or other compensation; except a
     chiropractor engaged In palpating, analgzinp,and ad-
     justing the articulations of the human spinal column
     by hand only."
          The effect of the subsection of the bill quoted
above as (1) would be to permit a chlropractar Gngaged in pal-
patin.g,analyzing, and acljustingthe articulations of the human
spinal column by hand only t> publicly profess to be a physician
or surgeon, and to treat or offer to treat d.iseasesor disorders,
both mental and physical, aswell as physical defcrmitles and
injuries, and to effect cures thereof without bei. regarded as
practlclng medicine.
           The affect of the subsection of the bill labeled (2)
would, rbe:that a chiropractor engaged in palpating, analyzFng
and adjusting the articulations of the human spins1 column by hand
only may treat, or offer to treat any disease or d~lsorder,mental
or physical, and any physical d~eformityor injury, and to effect
cures thereof and charge.therefor either directly or lndlrectly,
money-or other compensation without being regarded in law as prao-
ticing medicine.
          Your attetitlonIs respectfully directed to Article i6,
Section 31; of the Constitution of Texas, providingas follows:.      .
          "The Legislature may pass laws prescribingthe
     aualificatlons of Dractitioners of med,icinein this
     state, and.to punish persons for malpractice, but no
    ~~;~;~shall       ever begiven by law to any s=oE
           Ii   ,   (Emphasis ours)
           The word "medicine" as used in the above referred to
constltutional.provision has been defined by the highest oourts
of our land,as meaning and embracing the art of healing by what-
ever) scientific'or .supposedlgscientific method. The courts have
held that:
          "The word .lmedicire'as used in the said.consti-
     tutional provision meant the art of preventin?, during
     or alleviating diseases,,and of remedying, as far as
     possible, results of vlolenoe or accident; the courts

                                                        .
C.   .-   I




              Hon. W. A. Williamson, Paye 3


                   have held that the word, 'med~icine'meant some thing or
                   some method,supposed to possess curative powers." (See
                   the case of ex parte Collins, 57 Cr. R., page 2, opinion
                   by Judge Brooks; affirmed by Supreme Court of Vnitnd
                   States, 32 S. Ct. 286; and cited,in the late case of
                   ex parte Halstead, 182 S. W. (2d) 479, by the Court of
                   Criminal Appeals of Texas).
                        It is elementary that the Legislature, by the device
              of changin,~a definition in the Constitution, cannot amend the
              Constitution.
                        It is our opinion, and you are so advi?ed~,that'
              House Bill No. 29 contains provisions which arc:e.x.t;ressly
              forbidden by the constitutional provision ci.:,t-.J
                                                                a-~r~;re.
                                                                        A
              provision of law providing.that a c,hl.ropractor e-fi~aged
                                                                       in
              palpating, enalyzin-$and adjusting the articulaticns of the
              human spinal column by hand only may publicly profees to be
              a physician or surgeon and to treat or offer to treac any
              disease or disorder, mental or physical, or any physical
              deformity or injury and to effect cures thereof, and to
              charge therefor and to receive compensation therefc:?,without
              sub.jectinghimself to the pains and penaltics pyc~vided. in law
              for all others who do the things enumerated in said Article
              4510, without previo:X3lyhavirA~3c cmplied with ';:.he
                                                                  14~ with
              reference to those who 80 do, - plainly conztLt~?testhe giving
              of a preference by law to a school of medicine.
                        Such a bill as is House Bill No. 29, w:juldplainly
              be void because in sontravention of the Constitution.
                       .
                        We retrn herewith House Bill No. 29, which you
              sent us, and we thank you for your thoughtfulness in supplying
              us with a copy of said bill.
                                                    Yours very truly
                                               ATTORNEY GENERAL OF TEXAS
                                               Fy    (a) George P. Blackburn
                                                                   Assistant

              GPB:amm:fb
              Eno.
              APPROVED MAR 8, 1945
              (s) Grover Sellers
              ATTORNEY GENERAL OF TEXAS       ,APPROVEB OPINION COMMITTEE
                                              BY (5) WJF, CHAIRMAN